Exhibit 10.1

 

Director Compensation Schedule

 

Retainers and Fees

 

Annual Retainer for each Director

 

$

30,000

 

 

 

 

 

Annual Committee Member Retainers

 

 

 

 

 

 

 

Audit Committee

 

$

7,000

 

Compensation Committee

 

$

5,000

 

Nominating/Corporate Governance Committee

 

$

4,000

 

 

 

 

 

Annual Committee Chair Retainers

 

 

 

 

 

 

 

Audit Committee

 

$

20,000

 

Compensation Committee

 

$

12,000

 

Nominating & Corporate Governance Committee

 

$

8,000

 

 

•                  Fees based on attendance at Board meetings and Committee
meetings will no longer be paid.

•                  Board retainers and Committee retainers will be paid pro rata
quarterly over the course of each year.

 

Amendments to 2003 Equity Incentive Plan (the “Plan”)

 

Any automatic option grant to newly elected or appointed non-employee directors
under the Plan made during the period from May 19, 2005 to December 31, 2005
shall consist of an option to purchase 30,000 shares of the Company’s common
stock, vesting monthly over a three year period starting on the date of the
grant.

 

Any annual automatic option grant to non-employee directors under the Plan made
during the period from May 19, 2005 to December 31, 2005 shall consist of an
option to purchase 10,000 shares of the Company’s common stock, vesting monthly
over a one year period starting on the date of the grant, provided that such
individual has served as a non-employee director for at least 6 months.

 

Any automatic option grant to newly elected or appointed non-employee directors
under the Plan made at any time on or after January 1, 2006 shall consist of an
option to purchase 15,000 shares of the Company’s common stock, vesting monthly
over a three year period starting on the date of the grant.

 

Any annual automatic option grant to non-employee directors under the Plan made
at any time on or after January 1, 2006 shall consist of an option to purchase
5,000 shares of the Company’s common stock, vesting monthly over a one year
period starting on the date of the grant, provided that such individual has
served as a non-employee director for at least 6 months.

 

Each non-employee director first elected or appointed to the Board at any time
on or after January 1, 2006 shall automatically be granted on the date of such
initial election or appointment, 7,500 shares of restricted stock under the
Plan, which shall vest over a period of three years in equal installments at the
end of each full month from the date of the grant for so long as the
non-employee director continuously remains a director of, or a consultant to,
the Company.

 

On the date of each annual stockholders’ meeting held on or after January 1,
2006, each individual who is to continue to serve as a non-employee director
shall automatically be granted 2,500 shares of restricted stock under the Plan,
provided that such individual has served as a non-employee director for at least
6 months.  Such restricted stock shall vest over a period of one year in equal
installments at the end of each full month from the date of grant for so long as
the non-employee director continuously remains a director of, or a consultant
to, the Company.

 

None of the above-referenced compensation shall be paid to any member of the
Board (or committees thereof) who is an employee of the Company.

 

--------------------------------------------------------------------------------